Citation Nr: 1212419	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  06-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in April 2011 when the claim was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In November 2011, the Court remanded that part of the Board's April 2011 decision which denied TDIU back to the Board for action consistent with the terms of a Joint Motion for Remand.  

Also before the Board in April 2011 was a claim of entitlement to service connection for a back disorder which was denied.  The Veteran did not appeal the Board's April 2011 denial of service connection for a back disorder.  The issue is no longer on appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to TDIU.  A review of the claims file demonstrates that the Veteran has not been afforded a VA examination to determine whether his service-connected disabilities have rendered him unemployable, as defined by VA, since September 2005.  A February 2012 private individual unemployability assessment is of record.  Significantly, this document appears to base the conclusion that the Veteran is unemployable, primarily on the findings of the Social Security Administration.  Furthermore, the opinion appears to be based on multiple disabilities, not all of which are service-connected.  The Board finds the evidence of record is insufficient upon which to make a determination as to whether the Veteran is unemployable solely due to his service-connected bilateral hip disability.  A current VA examination is required to obtain this evidence.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all medical care providers who treated him for his service-connected hip disabilities since 2006.  After securing any necessary releases, obtain those records which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Schedule the Veteran for a VA examination for the purpose of determining the impact that his service-connected avascular necrosis of the femoral heads of the left and right hips has on his ability to obtain and maintain substantially gainful employment.  The claims file must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  The examiner should include a discussion of all functional impairment caused by the service connected disabilities, specifically as to how it would relate to appellant's ability to obtain or maintain employment, given his occupational experience and educational background.

The examiner should reconcile the opinion with all other clinical evidence of record to include the report of the February 2012 employability opinion.  A complete rationale should be provided for any opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Adjudicate the claim of entitlement to TDIU.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative which addresses all evidence received subsequent to the last supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



